NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           MARTHA N. BONELLI,
                               Petitioner,

                                        v.

                   THE INDUSTRIAL COMMISSION OF
                             ARIZONA,
                             Respondent,

                        CRUISERS ROUTE 66 CAFE,
                           Respondent Employer,

                TRAVELERS INDEMNITY COMPANY OF
                         CT/TRAVELERS,
                        Respondent Carrier.

                             No. 1 CA-IC 15-0072
                               FILED 10-4-2016


               Special Action - Industrial Commission
                       ICA No. 20133-650277
                  INSCA No. 127-CB-F9W9545-N
        The Honorable Layna Taylor, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Martha N. Bonelli, Williams
Petitioner
Industrial Commission of Arizona, Phoenix
By Jason M. Porter
Counsel for Respondent ICA

Lester, Norton & Brozina, PC, Phoenix
By Steven C. Lester, Christopher S. Norton, Rachel P. Brozina
Counsel for Respondent Employer/Carrier



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Samuel A. Thumma joined.


J O H N S E N, Judge:

¶1            This is a special action review of an Industrial Commission of
Arizona ("ICA") award concerning a non-compensable injury. Martha
Bonelli argues the administrative law judge ("ALJ") erred by finding that
her injury did not arise out of and in the course of her employment. For the
reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Bonelli worked as a hostess and ice cream server at Cruisers
Route 66 Café.1 Bonelli alleges that, while working in the restaurant's
kitchen, she received electrical shocks that caused numbness and tingling
in her left hand and arm. Bonelli filed a claim, which the insurance carrier
denied. Bonelli protested the denial and requested a hearing, at which the
ALJ heard testimony from Bonelli, the manager of the restaurant and a
repairman who had inspected electrical equipment at the restaurant. The
parties also presented medical evidence, including records of office visits,
an independent medical examination ("IME"), and a neurodiagnostic test
report. In the Decision Upon Hearing, the ALJ found that Bonelli failed to
show that her injury was caused by electrical shocks received at the



1      Upon review, we view the evidence in the light most favorable to
sustaining the ICA award. See Lovitch v. Indus. Comm'n, 202 Ariz. 102, 105,
¶ 16 (App. 2002).



                                     2
                  BONELLI v. CRUISERS/TRAVELERS
                        Decision of the Court

workplace. Bonelli requested review and the ALJ affirmed the decision.
This timely special action followed.

¶3            This court has jurisdiction pursuant to Arizona Revised
Statutes ("A.R.S.") sections 12-120.21(A)(2) (2016) and 23-951 (2016) and
Rule 10 of the Arizona Rules of Procedure for Special Actions.2

                               DISCUSSION

A.     Sufficiency of the Evidence.

¶4            "We deferentially review the ALJ's factual findings, although
we independently review the ALJ's legal conclusions." Gamez v. Indus.
Comm'n, 213 Ariz. 314, 315, ¶ 9 (App. 2006). To be compensable, an injury
must arise out of and in the course of employment. A.R.S. § 23-1021 (2016).
"Arise out of" refers to "the origin or cause of the injury," while "in the
course of" refers to "the time, place, and circumstances of the accident in
relation to the employment." Royall v. Indus. Comm'n, 106 Ariz. 346, 349
(1970). The claimant has the burden to prove the elements of the claim by
a preponderance of the evidence. Brooks v. Indus. Comm'n, 24 Ariz. App.
395, 399 (1975). If the causal connection between the injury and industrial
incident is not apparent, it must be proved by expert medical testimony.
Raymer v. Indus. Comm'n, 18 Ariz. App. 184, 186 (1972).

¶5            The ALJ found that no medical evidence supported Bonelli's
contention that electrical shocks suffered at work caused her injury. The
record supports the ALJ's finding. Bonelli submitted a neurodiagnostic test
report, which stated that Bonelli "has a history of being electrocuted at work
1 year ago" and that she has "reduced grip on the left, reduced sensation to
temperature on the left hand, normal reflexes." Although the report
recounted Bonelli's statement that she was "electrocuted" at work, it
contained no medical opinion or observation regarding whether any
injuries to her left hand and arm were caused by a workplace accident.
Moreover, the physician who conducted the IME concluded Bonelli did not
suffer an industrial injury: "Following a review of the provided medical
records, especially the documentation of serial clinical examinations, as
well as her evaluation carried out today, I do not identify any neurological
injury related to [Bonelli's] employment that would explain her current
symptomatology." The physician reaffirmed his opinion after reviewing
the neurodiagnostic report, concluding the report was consistent with his


2     Absent material revision after the relevant date, we cite a statute's
current version.


                                      3
                  BONELLI v. CRUISERS/TRAVELERS
                        Decision of the Court

prior opinion that there were no objective findings to support Bonelli's
claim.

¶6            The ALJ is bound to accept medical testimony if no conflict
exists in the medical evidence in the record. Hackworth v. Indus. Comm'n,
229 Ariz. 339, 343, ¶ 9 (App. 2012). No conflict exists in this case because
Bonelli did not provide any medical evidence that she suffered a workplace
injury. As the ALJ found: "No physician states an opinion, to a reasonable
degree of medical probability, that the applicant's left upper extremity
complaints are caused by electrical shocks occurring at work on the
defendant employer's premises." Accordingly, the ALJ did not err in
finding that Bonelli failed to prove that she suffered a workplace injury.

¶7             Bonelli argues the neurodiagnostic test report was evidence
that supported her contention that she suffered a workplace injury. As
noted, to the extent that report documented an injury, it did not contain any
medical opinion linking that injury to the workplace. In any event, the ALJ
has discretion to resolve any conflicts in the evidence. See Perry v. Indus.
Comm'n, 112 Ariz. 397, 398 (1975). As long as the ALJ's findings are not
unreasonable, this court will not disturb them. Hackworth, 229 Ariz. at 343,
¶ 9. Because the ALJ could have relied on the IME report to reach her
conclusion that Bonelli's injury was non-compensable, we cannot say the
ALJ's decision was unreasonable.

B.    Other Issues.

¶8            Bonelli raises other issues in her opening brief unrelated to
the ALJ's findings. She contends that the restaurant was in poor condition
and that the manager made inappropriate sexual remarks to her and
threatened to fire her. The ALJ properly exercised her jurisdiction in
declining to consider any issue outside the scope of the compensability of
the injury. See A.R.S. § 23-921 (2016) ("The industrial commission of
Arizona is charged with . . . the adjudication of claims for compensation
arising out of [the Workers' Compensation Act.]"). As the ALJ correctly
explained to Bonelli, "I know you have lots of issues with this employer, but
the only thing that I have jurisdiction over and the only thing I'm going to
address is whether you sustained a compensable industrial injury[.]"

¶9            To the extent Bonelli means to ask this court to review the
additional issues she raises, we will not do so because they are outside the
scope of our review. See A.R.S. § 23-951(B) (The court of appeals review
"shall be limited to determining whether or not the commission acted




                                     4
                  BONELLI v. CRUISERS/TRAVELERS
                        Decision of the Court

without or in excess of its power and, if findings of fact were made, whether
or not such findings of fact support the award, order or decision.").

                               CONCLUSION

¶10           For the foregoing reasons, we affirm the award.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5